Citation Nr: 1215042	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  02-20 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disorder (GERD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for a fungal infection of the fingernails.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for muscle and joint pain.

6.  Entitlement to a disability rating greater than 40 percent for service-connected lumbar spine strain with degenerative disc disease at L4-5.   

7.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 1984.  He had additional service in the United States Army Reserves, which service included a period of active duty from September 20, 1990, to May 13, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002, September 2007, and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2003, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  He also provided testimony at a hearing before the RO in June 2011.  Transcripts of both hearings have been associated with the record.

The Board notes that the issues of entitlement to a disability rating greater than 40 percent for service connected lumbar spine strain with degenerative disc disease and whether new and material evidence had been received to reopen a claim of service connection for an eye disorder were previously before the Board in June 2004, at which time they were remanded for further development.  As discussed in further detail below, the Board finds that there was compliance with its June 2004 remand; thus, it may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998). 

(The decision below addresses the Veteran's increased rating claim, as well as whether new and material evidence has been received to reopen a previously denied claim of service connection for an eye disability.  The issues of entitlement to service connection for GERD, migraines, joint point, a fungal infection of the fingernails, a respiratory disorder, and an eye disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine strain with degenerative disc disease has been manifested by chronic low back pain and no more than moderate limitation of motion; there is no evidence to demonstrate that the lumbar spine disability was productive of severe impairment, to include severe limitation of motion or ankylosis, or evidence that there were incapacitating episodes having a total duration of at least six weeks during a 12-month period.  The Veteran's radicular symptoms of the right lower extremity have been no more than moderately disabling.  

2.  By an April 1999 rating decision, the RO denied service connection for an eye disability.  The Veteran did not appeal the decision.

3.  Evidence received since the RO's April 1999 decision includes relevant service department records.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 40 percent for lumbar spine strain with degenerative disc disease at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293 (effective prior to September 26, 2003), 5243 (effective on September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

2.  Relevant service department records have been received since an April 1999 denial that require reconsideration of the claim of service connection for an eye disability.  38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The RO received the Veteran's claim for an increased evaluation of his service connected lumbar spine disability in November 2001.  As noted in the Board June 2004 remand, the notice provided to the Veteran upon receipt of his claim was not VCAA-compliant.  Upon remand from the Board, the Veteran has been provided with notice that satisfies the requirements of 38 C.F.R. § 3.159 with respect to his claim for an increased rating.  Specifically, in October 2007, the RO sent to him a letter informing him generally of the need (to support an increased rating) for evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The letter specifically informed the Veteran that he could submit statements from his employers as to job performance, lost time, or other information regarding how his condition affected his ability to work.  The letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter also included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Further, any error with respect to the timing of notice was effectively cured in this case by the RO's readjudication of the Veteran's increased rating claim via several supplement statements of the case following the October 2007 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.
 
Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's service-connected lumbar spine disability has been obtained.  The evidence includes VA examination reports, VA treatment records, records from the Social Security Administration (SSA), lay statements in support of his claim, to include his June 2003 hearing testimony, and private treatment records, to specifically include Flowers Hospital, as directed by the Board in its June 2004 remand.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

Further, the Veteran was afforded VA examinations in February 2002, July 2004, January 2006, June 2007, June 2009, and June 2011.  X-rays were also taken.  The VA examiners considered the Veteran's reported symptoms, reviewed the previous examination reports and other medical evidence of record, conducted the appropriate testing when necessary, and made all findings necessary to apply all applicable versions of the rating criteria, to include consideration of associated neurological manifestations.  Upon review of the examination reports, and in light of the VA treatment records, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examinations, the reports of which comply with the terms of the Board's June 2004 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, supra.

The Board notes that during the most recent VA examination, although the VA examiner noted objective evidence of pain on motion the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims (Court) found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, however, the Board cannot conclude that the examiner's failure to make such specific findings renders the report inadequate.  At the outset, the Board notes that the examiner did indicate the additional loss of motion on repetitive testing due to weakness.  Further, as will be discussed below, for the Veteran to be entitled to a higher rating based on limitation of motion, it must be shown that he experiences ankylosis or a severe degree of limited motion.  The June 2011 VA examiner specifically indicated no ankylosis.  Also as will be discussed below, because the Veteran has demonstrated motion to a greater degree than that which is contemplated by his 40 percent rating, the Board finds that his disability rating adequately compensates him for any additional functional loss based on pain.  Accordingly, the Board concludes that the examiner's failure to state at what point the Veteran experienced pain does not render that examination report inadequate in this case, as the report provides information sufficient to apply all applicable versions of the rating criteria.

II.  Analysis

A.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In the instant case, the Veteran's service connected lumbar spine disability has been evaluated as 40 percent disabling since November 19, 1999.  The Veteran asserts that a higher rating is warranted.  The Board notes that a 40 percent disability rating was initially assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295-5293.
During the pendency of the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  In light of these changes, the Veteran's service connected back disability is now rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5243.  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Entitlement to a rating greater than 40 percent under the criteria in effect prior to September 23, 2002.

Under DC 5295, pertaining to lumbosacral strain, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent disability rating was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating was warranted for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As a rating greater than the Veteran's currently assigned rating of 40 percent is not available under DC 5295, the Board need not consider that DC in analyzing whether the Veteran is entitled to an increased rating for his service-connected back disability under the rating criteria in effect prior to September 23, 2002.

Under the version of DC 5293, which pertains to intervertebral disc syndrome, in effect prior to the September 23, 2002, effective date of the first amendment, a 10 percent rating was assigned for mild intervertebral disc syndrome; a 20 percent rating was assigned for moderate intervertebral disc syndrome, with recurring attacks; a 40 percent rating was warranted for intervertebral disc syndrome that was severely disabling with recurring attacks and intermittent relief; and a 60 percent evaluation was assigned for intervertebral disc disease which was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2001).  

Upon review of the record, the Board finds that the Veteran's service connected lumbar spine disability does not warrant a 60 percent rating under the version of DC 5293 in effect prior to September 23, 2002.  In this regard, the Board notes that although it was suggested that the Veteran had a right L4 radiculopathy on examination in February 2002, there was no evidence of muscle spasms and his ankle jerks were 1+ and symmetrical, evidencing the presence of reflexes.  Further, while the Veteran reported muscles spasms every other day, leg numbness, and cramping during his June 2003 Board hearing, on examination in July 2004, no spasms were noted.  Ankle reflexes were present and there was no weakness in any major muscle group of the lower extremities or dermatomal loss of sensation.  The Veteran reported flare-ups approximately once a month, with 12 flare-ups in the past year.  He denied any incapacitating episodes.  X-rays taken at that time revealed well maintained disc space throughout and only minimal degenerative changes at the L5-S1 level.  The examiner characterized the Veteran's disability as moderate in nature and indicated an inability to identify a specific nerve root associated with the Veteran's right lumbar radiculopathy.

On examination in January 2006, the Veteran reported back pain that radiated to his shoulders.  He specifically denied any associated bladder, bowel, or erectile dysfunction.  He also denied pain on motion.  The examiner noted tenderness and spasm of the right paraspinal musculature at the L4-S1 level and a mild tenderness of the right sciatic nerve in the buttock.  The examiner diagnosed mild degenerative disc disease, which he opined resulted in a moderate disability.  The examiner noted that the Veteran had been prescribed etodolac, which provided relief of his symptoms.  The examiner also indicated that no specific nerve root could be identified for lack of specific neurologic deficit noted on physical examination.

In February 2007, the Veteran was admitted to a VA medical center (VAMC) for mental health treatment.  The admission evaluation revealed that he had no history of falling, was able to ambulate without a walking aid, had a normal gait, walked frequently, had no observed limitation to movement, and had sufficient muscle strength to lift up from a bed or chair.  An examination conducted in April 2007 in connection with the Veteran's claim for SSA disability benefits failed to reveal any evidence of muscle spasms.  Reflexes of the Achilles tendons were present.

During a June 2007 VA general medical examination, the Veteran complained of intermittent back pain, occurring several hours a day.  He reported that the pain radiated to his right lower extremity once every two to three days and that he experienced numbness in the anterior thigh every other day.  The Veteran denied loss of bowel or bladder control.  Examination of the spine revealed some tenderness at the thoracolumbar junction and at the right paraspinals.   Foot drop was not present and spasms were not noted.  Reflexes were present and symmetrical.

X-rays of the lumbar spine taken that same month showed mild anterior vertebral spurring.  The vertebral bodies, intervertebral disc spaces, and the posterior elements were otherwise unremarkable.  An impression of mild degenerative spondylosis was suggested.  Magnetic resonance imaging showed mild spondylotic changes of the lower lumbar spine, but there was no evidence of disc herniation, spinal stenosis, or other significant bony or soft tissue abnormality.  

During a June 2009 VA examination, the Veteran reported intermittent sharp, burning pain in his low back, which radiated to his shoulders.  He denied bowel, bladder, or erectile dysfunction and indicated no interference with activities of daily living.  He reported flare-ups once a month, lasting for approximately two hours.  It was noted that the Veteran had not been hospitalized in the previous 12 months on account of his back disability.  Physical examination revealed no evidence of spasms, but the Veteran complained of pain on palpation of the entire spine.  Ankle reflexes were present.  X-rays showed a mild narrowing at the L3-L4 level and a slightly increased narrowing at the L4-S1 level.  The examiner diagnosed mild degenerative disc disease, which he opined resulted in a mild to moderate disability.

The Veteran was afforded another VA examination in June 2011, at which time he complained of constant sharp, burning pain in his lower back.  He stated that he could hardly move and that the pain radiated to his hips and down his right leg to behind his knee.  He reported the onset of fecal and urinary incontinence three months prior.  Physical examination of the Veteran revealed muscle spasms and pain with motion.  Ankle jerks were however present.  The examiner diagnosed severe lumbar intervertebral disc syndrome.

Upon consideration of the above, the Board finds that the evidence does not demonstrate pronounced intervertebral disc disease at any point during the claims period, as is required for a rating greater than the currently assigned 40 percent under the version of DC 5293 in effect prior to September 23, 2002.  In making this determination, the Board finds particularly probative the July 2004, January 2006, and June 2009 VA examiners' assessment that the Veteran's degenerative disc disease resulted in a moderate disability.  Further, while spasms have at times been noted at times and the evidence demonstrates that the Veteran has radiculopathy, ankle jerks have always been present.  Moreover, the Veteran himself has reported that his radiating back pain is intermittent and it has been indicated that he got relief from etodolac.

The Board acknowledges that the more recent June 2011 VA examination demonstrates an increase in the severity of the Veteran's back disability, to include associated bowel and bladder incontinence.  Notably, however, the VA examiner characterized the Veteran's disability as severe, as opposed to pronounced.  Ankle reflexes were also present.  Given the lack of evidence suggesting pronounced intervertebral disc syndrome, the Board finds that a 60 percent rating under the applicable diagnostic criteria in effect prior to September 23, 2002, is not warranted.

The Board notes further that, based on the results of the June 2011 VA examination, the Veteran was awarded service connection for right lumbar radiculopathy and assigned a separate 20 percent disability rating.  Thus, even if the Veteran's current neurological findings were to satisfy the criteria for a 60 percent rating, the assignment of such a staged rating under the old criteria would result in impermissible "pyramiding".  38 C.F.R. § 4.14 (2011).

Entitlement to a rating greater than 40 percent under the criteria in effect from September 23, 2002, to September 26, 2003.

Under that revised regulation, effective September 23, 2002, intervertebral disc syndrome (preoperative or postoperative) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. 4.71a, DC 5293 (2003).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation was warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation was warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation was warranted.  38 C.F.R. 4.71a, DC 5293 (2003).

Note 1 of that DC provided that, for purposes of evaluations under DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  

For the Veteran to be entitled to a rating greater than 40 percent based on incapacitating episodes, the evidence would have to show incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Evidence of such is lacking in this case.  Indeed, incapacitating episodes were not noted during the February 2002 and June 2009 VA examinations and the Veteran himself denied any incapacitating episodes on examination in July 2004 and January 2006.  While the Veteran reported 24 incapacitating episodes of 2 to 3 days in duration in the past 12 months during the June 2011 VA examination, he did not report being prescribed bed rest by a physician during that period of time, and the evidence of record does not otherwise demonstrate such physician prescribed bed rest.  As defined by regulation, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  Without evidence of physician prescribed bed rest, the Board finds that the Veteran's back disability does not warrant a 60 percent rating based on incapacitating episodes under the version of DC 5293, effective September 23, 2002.

The Board also finds that the Veteran is not entitled to a rating greater than 40 percent based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service connected back disability.  In this regard, Note 2 of DC 5293 provided that when evaluating on the basis of chronic manifestation, orthopedic disabilities were to be evaluated using the criteria for the most appropriate diagnostic code or code.  Neurologic manifestations were to be evaluated separately using the evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 at Note(2).

In terms of orthopedic manifestations, the evidence shows that the Veteran's service connected back disability results primarily in a limitation of motion.  During the relevant time period, limitation of motion of the lumbar spine was evaluated as slight, moderate, or severe, warranting 10, 20, and 40 percent evaluations, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Range-of-motion testing conducted as part of the February 2002 VA examination revealed flexion to 80 degrees, rotation to 50 degrees, and extension to 10 degrees.  Range-of-motion testing conducted as part of the July 2004 VA examination demonstrated flexion to 70 degrees, extension to 20 degrees, left lateral rotation to 57 degrees, and right lateral rotation to 55 degrees.  During the January 2006 VA examination, range-of-motion testing demonstrated flexion to 85 degrees, extension to 45 degrees, right lateral bending to 20 degrees, left lateral bending to 25 degrees, and right and left lateral rotation to 45 degrees.  The Veteran made no complaints of pain at the limitations of motion.  After repetitive use, there was a 10 to 15 percent increased loss of motion primarily due to pain.  

The Veteran's April 2007 SSA examination revealed flexion to 30 degrees, extension to 15 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  The June 2007 VA examination documented flexion to 58 degrees, with pain present at 50 degrees, extension to 20 degrees, lateral flexion to 15 degrees on the right and 20 degrees on the left, and rotation to 10 degrees to the left and right.  Upon repetitive testing, the Veteran achieved 60 degrees of flexion, 20 degrees of extension, 12 degrees of lateral flexion to the right, and 20 degrees of lateral flexion to the left.  

On examination in June 2009, the Veteran was able to achieve flexion to 60 degrees, extension to 30 degrees, right lateral bending to 20 degrees, left lateral bending to 30 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 48 degrees.  At the time of the June 2011 VA examination, it was noted that the Veteran's posture was fixed in a flexed position.  However, ankylosis of the thoracolumbar spine was not demonstrated.  Range-of-motion testing revealed flexion from 5 to 48 degrees, extension from -5 to 16 degrees, right lateral flexion from 0 to 18 degrees, left lateral rotation from 0 to 20 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 20 degrees.  The examiner noted objective evidence of pain on motion.  Repetitive motion testing revealed flexion from 5 to 40 degrees, extension from -5 to 12 degrees, right lateral flexion from 0 to 16 degrees, left lateral rotation from 0 to 21 degrees, right lateral rotation from 0 to 12 degrees, and left lateral rotation from 0 to 10 degrees.  The examiner noted weakness to be the most important factor in the Veteran's decreased range of motion.  

Although the rating criteria did not define slight, moderate, or severe limitations of motion, in consideration of the normal ranges of motion for the thoracolumbar spine and by examining the criteria reflective of a 40 percent disability rating set forth in other DCs pertaining to the spine, the Board finds that the Veteran has demonstrated no more than a moderate limitation of motion at any point during the pendency of his claim.

In this regard, the Board notes that Plate V of 38 C.F.R. § 4.71a reflects the normal ranges of motion for the thoracolumbar spine to be as follows:  forward flexion from 0 to 90 degrees; extension from 0 degrees to 30 degrees, left and right lateral flexion from 0 degrees to 30 degrees, and left and right lateral rotation from 0 degrees to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

From February 2002 to July 2011, the objective range-of-motion testing conducted as part of the VA examinations has revealed flexion ranging from 80 to 48 degrees; extension ranging from 45 to 10 degrees; right lateral flexion ranging from 20 to 15 degrees; left lateral flexion ranging from 30 to 15 degrees; right lateral rotation ranging from 55 to 10 degrees; and left lateral rotation ranging from 57 to 10 degrees.  While the Veteran has variously experienced some decreased motion in all ranges, the Board finds that, even taking into account factors such as pain, weakness, and fatigability, and in consideration of the benefit of the doubt, at no point can his limitation of motion be considered as anything more than moderate under DC 5293.  Indeed, at its worse, he is still able to achieve flexion to 40 degrees, which is approximately 45 percent of normal.  Further, his total range of motion, at its worse, is limited to no more than 45 percent of normal.  The Board does not find these numbers to represent a severe limitation of motion.

In finding that the Veteran's limitation of motion is not "severe," the Board finds especially probative the fact that, prior to September 26, 2003, favorable ankylosis of the lumbar spine warranted only a 40 percent disability rating under DC 5290.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed.2007); see Augustine v. Principi, 18 Vet. App. 505, 506 (2006).  The Board does not find the Veteran's limitation of motion to be analogous to favorable ankylosis, as he has mobility in all directions.  

Further support for finding that the Veteran's demonstrated ranges of motion do not represent a severe limitation of motion can be found by examining the current regulatory criteria.  In this regard, the Board notes that one of the intended purposes for providing for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine was to ensure that the diagnostic code used "unambiguous criteria."  68 Fed. Reg. at 51454.  Under the current regulatory criteria, a 40 percent disability rating is warranted for, among other things, forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  This suggests to the Board that a "severe" limitation of motion existed when flexion was limited to 30 degrees or less.  Although the Veteran's was able to achieve only 30 degrees of flexion on examination for SSA benefits, that finding is not in line with any other examination reports of record, to include a VA examination conducted just two months later.  Thus, the Board does not consider that finding to be truly reflective of the Veteran's limitation of motion.

Accordingly, the Board concludes that the Veteran's limitation of motion is no more than moderate, and thus, no more than a 20 percent disability rating would be warranted for the Veteran's orthopedic manifestations of his service-connected back disability at any point during the pendency of his claim.  

Turning to the Veteran's neurologic manifestations, the Board notes that the Veteran has variously complained of radiating pain.  On examination in 2006 and 2009, he reported back pain that radiated to his shoulders.  On examination in 2007 and 2011, he indicated radiating pain to his right lower extremity.  The Veteran is certainly competent to report such symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As indicated above, effective June 15, 2011, the Veteran was awarded a separate 20 percent disability rating for right lumbar radiculopathy under 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis of the sciatic nerve.  Specifically, a 20 percent rating is warranted for moderate incomplete paralysis.  

In reviewing the evidence of record, the Board finds that at no point during the pendency of the Veteran's claim can his right lumbar radiculopathy be said to be more than moderate.  Thus, a rating greater than 40 percent under the version of DC 5293 in effect prior to September 26, 2003, based on the combination of the Veteran's chronic orthopedic and neurologic manifestations, is not warranted, as the combination of two 20 percent disability ratings results in a combine rating of 36 percent, which is converted to 40 percent to represent the final degree of disability.  See 38 C.F.R. § 4.25 (2011).  

In this regard, the Board notes that prior to July 2011, the Veteran denied any bowel or bladder involvement and the Veteran has consistently denied erectile dysfunction.  On examination in February 2002, he had positive straight leg raises to the right at 65 to 75 degrees and a decrease in his sharp and dull sensations on the right lower aspect of the right leg.  Electromyography (EMG) and nerve conduction velocity studies of the right lower extremity and bilateral paraspinals revealed that right superficial peroneal and sural sensory distal latencies were within normal limits.  Positive sharp waves in right vastus medialis, anterior tibial and paraspinals at L3-L4 in the right suggested right L4 radiculopathy.  His ankle jerks were 1+ and symmetrical.

In July 2004, deep tendon reflexes at the knee and ankle were +4 bilaterally.  There was no weakness of any major muscles group of the lower extremities, no dermatomal loss of sensation, and no spasm, edema, swelling or redness.  At that time, the examiner was unable to identify a specific nerve root associated with the Veteran's right lumbar radiculopathy.  On examination in January 2006, specific neurological deficits were not noted.

In June 2009, all major muscle groups in both lower extremities were grade 5.  There was no dermatome loss of sensation in either lower extremity.  Ankle and knee reflexes were positive, bilaterally.

The Board does not find that this evidence suggests neurological involvement that is more moderate in nature, and indeed, suggests a more mild neurological impairment than the Veteran currently experiences, as evidenced by the lack of bladder or bowel dysfunction.  Thus, the Board finds no basis to rate the Veteran's neurologic manifestations as anything more than 20 disabling.  Further, as to the Veteran's complaints of radiating pain to his upper extremity, the Board notes that to be considered as a chronic neurological manifestations for purposes of DC 5293, the manifestation must be present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 at Note(1).  Given that the Veteran only twice complained of pain radiating to an upper extremity, it cannot be said that any such neurologic manifestation was constant.  Therefore, the Board need not consider a separate evaluation for radicular symptoms of the upper extremity.

In sum, the Board finds no basis upon which to assign a rating greater than 40 percent under that version of DC 5293 in effect from September 23, 2002, to September 26, 2003.

Entitlement to a rating greater than 40 percent under the criteria in effect from September 26, 2002.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that DC, the criteria now applicable to rating intervertebral disc syndrome provides that intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002.

For the Veteran to be entitled to a rating greater than his currently assigned 40 percent under the new general rating criteria for disabilities of the spine, it must be shown that he has unfavorable ankylosis of the entire thoracolumbar spine, which would warrant a 50 percent rating, or of the entire spine, which would warrant a 100 percent rating, or that he has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which would warrant a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.

As noted above, there is no evidence of incapacitating episodes prior to the June 2011 VA examination.  Further, although during that examination, the Veteran reported 24 incapacitating episodes of 2 to 3 days in duration in the past 12 months there is no evidence that he was prescribed bed rest by a physician during that period of time.  Without evidence of physician prescribed bed rest, the Board finds that the Veteran's back disability does not warrant a 60 percent rating based on incapacitating episodes at any point since September 26, 2003.  See 38 C.F.R. § 4.71a, DC 5243 at Note (1).

Also, as discussed above, ankylosis has not been demonstrated.  On examination in June 2011, the VA examiner specifically indicated that ankylosis was not present.  Further, as discussed above, even considering such factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, the Veteran has mobility in all relevant ranges of motion.  In fact, even considering the point at which the Veteran experiences pain and in light of the decreased ranges noted on repetitive testing, save for the SSA examination report, the evidence reflects that the Veteran experiences a range of motion greater than that which is contemplated by his 40 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5243 (providing for a 40 percent rating for flexion limited to 30 degrees or less).  As such, the Board finds that the Veteran's current rating of 40 percent adequately compensates him for any additional functional loss based on the factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Without evidence of actual ankylosis or motion so limited by pain or weakness that it mirrors ankylosis, the Board finds no basis upon which to assign a rating greater than currently assigned rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

In finding that an evaluation greater than 40 percent is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine under any rating criteria relevant to intervertebral disc syndrome in effect at any point since the Veteran filed his claim for an increased rating, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 40 percent for the Veteran's disability at any point during the pendency of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011). 

The above determinations are also based upon consideration of applicable rating provisions.  The Board also finds that the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability are precisely described by the established criteria found in the rating schedule for that disability.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected lumbar spine disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 


B.  Petition to Reopen

In April 1999, the RO denied a claim of service connection for an eye disability on the basis that there was no evidence of treatment for an eye disability in service.  The Veteran did not pursue an appeal of that denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1998).  Consequently, VA would ordinarily require the receipt of new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156.  

The Board notes that the Veteran has alleged that his eye disability began during active service in 1981.  At the time of the April 1999 decision, the record contained a DD Form 214 verifying a period of active duty from September 1990 to May 1991 and indicating four years of prior active service.  

Since the April 1999 RO decision, the evidence associated with the claims folder includes a copy of a December 1981 service treatment record (STR) showing that the Veteran presented with complaints of visual problems in both eyes.  A DD Form 214 showing active service November 1980 to November 1984 was also obtained.

The Board notes that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Here there is no question that the December 1981 STR noting complaints of visual problems in both eyes and the Veteran's DD Form 214 verifying active duty service from 1980 to 1984 fall within the category of service records that are related to the claimed in-service injury, event, or disease, and were in existence since the Veteran first sought service connection for an eye disability.  Accordingly, because the new evidence includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  

The Board notes that it is unclear whether the RO has reconsidered the merits of the Veteran's claim of service connection for an eye disability.  In a September 2011 supplemental statement of the case (SSOC), the RO stated that service connection for an eye disability remained denied, as the evidence failed to show that that disability was incurred in or caused by service.  However, the evidence considered did not include the Veteran's STRs from his first period of service.  Further, in an October 2011 SSOC, the RO stated that new and material evidence sufficient to reopen a claim of service connection for an eye disability had not been received.  Regardless, however, of whether the RO has considered the merits of the Veteran's service connection claim in the first instant, as will be discussed in greater detail below, the Board finds that a remand of the matter is warranted for further development and readjudication of the claim de novo.

ORDER

A rating greater than 40 percent for service-connected lumbar spine strain with degenerative disc disease is denied.

New and material evidence consisting of relevant service department records having been submitted, the claim of entitlement for service connection for an eye disability will be reconsidered.  To that extent, the appeal is granted.


REMAND

As noted in the introduction, after the Veteran period of active military service from November 1980 to November 1984, he had additional service in the United States Army Reserves.  It appears from the Veteran's chronological statement of retirement points that he served in the Reserves from November 1984 until June 2006.  The record does contain a DD Form 214 reflecting a period of active duty service from September 20, 1990, to May 13, 1991.  The record also contains evidence showing that the Veteran had a period of active duty for training (ACDUTRA) from October 1, 2001, to October 27, 2001, during which time he attended annual training in Egypt as part of Bright Star, a joint training military operation.

Although the agency of original jurisdiction (AOJ) attempted to obtain the Veteran's Reserve records, to include any medical records and physical examination reports, its search for records proved unsuccessful.  While the Veteran himself has submitted some records related to his Reserve service, it is clear that records from his Reserve service remain outstanding.  It is unclear, however, whether any outstanding records would be potentially relevant to the Veteran's claims of service connection for GERD, migraines, generalized joint/muscle pain, a fungal infection, and a respiratory disorder.

With regard to those claims, the Board notes that the Veteran has been somewhat vague and inconsistent in detailing the onset of these claimed disabilities.  In a November 2006 statement, the Veteran reported that his migraines, joint/muscle pain, GERD, and respiratory disorder had their onset during his period of active duty in 1990 while serving in Southwest Asia in support of Operation Desert Shield/Desert Storm.  During his June 2011 RO hearing, however, the Veteran report first experiencing stomach problems and migraines while on active duty in 1981.  He further reported an increase in the severity of his stomach problems upon returning from training in Egypt.  The record also contains a September 2002 statement from the Veteran's then-wife, wherein she reported that the Veteran had been experiencing stomach problems ever since returning from Egypt.  Although the Veteran has reported being treated at a VA facility related to his claimed disabilities, he has not indicated treatment while performing duties related to his Reserve service, such as during annual training.  Thus, it is unclear whether the Veteran's Reserve records would contain any additional information relevant to his claims, especially given that the Veteran is competent as a layperson to report symptoms capable of lay observation, such as headaches, breathing difficulties, pain, and stomach problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Accordingly, the Board finds that on remand, the AOJ should also contact the Veteran and ask him to identify, with as much specificity as possible, each unit to which he was assigned while a member of the Reserves.  The Veteran should also be asked whether he believes that his Reserve records may contain information relevant to his service connection claims, such as documenting medical treatment related to any of his claimed disabilities.  In this regard, the Board notes that although the Veteran has alleged stomach problems upon returning from Egypt, he has not indicated treatment for such while on ACDUTRA in Egypt.

The AOJ should also include in the claims folder a detailed account of the efforts undertaken to obtain the Veteran's Reserve unit records.  If the Veteran indicates that he was treated for any of his claimed disabilities while performing ACDUTRA or inactive duty training, or if he asserts that his Reserve records may contain evidence relevant to his claims, the AOJ should seek to obtain any such relevant records.  In this regard, the Board notes that February 2010 report of general information indicates that the Veteran's Reserve Unit, 851st QM BN, was no longer a unit and had been replace by 894th QM BN.  A member of the 894th QM BN apparently informed the requester that all 851st QM BN records had been forwarded to 787th CSSB.  However, upon contacting 787th CSSB, the requester was informed that no records for 851st QM BN were located with 787th CSSB.  It does not appear as though follow-up efforts to obtain the Veteran's Reserve records were undertaken.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr, 21 Vet. App. at  312; 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran was afforded a VA general medical examination in September 2011.  A review of the examination report reveals that it is inadequate for evaluations purposes.  Specifically, with regard to the Veteran's claim of service connection for a fungal infection of the fingernails, the examiner indicated the onset to be during active service and initially stated: "It is possible the veteran contracted the fungus in service but uncertain."  The examiner then opined that the Veteran's fungal infection of the fingernails was less likely as not caused by or a result of Gulf War service.  His stated rationale was: "Not indicative of any definite disease process; if fungal, not so advanced as to date from Gulf War service."  It is unclear from these statements whether the examiner found no current disability, found no evidence of a fungal infection in service, or found evidence of a current disability, but that any such disability was unrelated to any fungus contracted in service.

Further, as to the Veteran's claim of service connection for migraines, the examiner indicated that there was no documentation of complaint or treatment of headaches prior to 2001.  A review of the record, however, shows that the Veteran noted a history of migraines on an April 1994 report of medical history.  The Veteran also noted a history of frequent or severe headaches on a January 1999 report of medical history.  With regard to the Veteran's claim for a respiratory disorder, the VA examiner indicated no respiratory complaints in the Veteran's STRs.  The Veteran's April 2001 report of medical history, however, notes shortness of breath.  Given this evidence, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion).  

As to the Veteran's claim of service connection for GERD, the VA examiner indicated that he could not find a record of the Veteran's reported trip to Egypt.  As noted above, the Board is satisfied that the evidence of record establishes that the Veteran did indeed participate in ACDUTRA in Egypt in 2001.  Further, a February 1991 treatment record notes complaints of intermittent, sharp abdominal pain for three to four days.  Again, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  Stefl, supra.  

Given the inadequacies in the June 2011 VA examination report, the Board finds that the Veteran's claims of service connection for GERD, a respiratory disorder, a fungal infection, and migraines must be remanded for the Veteran to be scheduled for another VA examination to determine the nature and etiology of the Veteran's claimed disabilities.  

Further, it does not appear as though the examiner considered whether the Veteran's claimed disabilities, regardless of diagnosis, could be collectively linked to a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2002 and Supp. 2011); 38 C.F.R. § 3.317 (2011).

With regard to claims based on service in the Southwest Asia theater of operations during the Persian Gulf War, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Thus, as part of the examination to be afforded on remand, the examiner should consider whether any of the Veteran's reported stomach, respiratory, or skin symptoms, his headache, or his reported muscle and joint pain are associated with a diagnosable illness.  The examiner should then provide an opinion as to medical probabilities that each diagnosed disability manifested by the reported symptoms is related to any period of military service.  The examiner must also provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness.

Regarding the Veteran's claim of service connection for an eye disability, the Board notes that the Veteran has not been afforded a VA examination in connection with that claim.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The evidence shows that the Veteran suffers from decreased visual acuity symptoms and has been found to have presbyopia and astigmatism.  Further, the Veteran's STRs document in-service complaints of visual problems in both eyes.  The Veteran's post-service medical records, to include his Reserve records, show a decline in vision since service and the Veteran has reported that he was informed that he would eventually lose his sight due to contracting gonorrhea in service.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  Accordingly, on remand, the Veteran should be afforded a VA medical examination that addresses the nature and etiology of any current eye disability.  The examiner should include a nexus opinion as to whether it is at least as likely as not that a current eye disability is attributable to his active military service.  


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should ask the Veteran to identify, with as much specificity as possible, each unit to which he was assigned while a member of the Reserves.  The Veteran should also be asked whether he believes that his Reserve records may contain information relevant to his service connection claims, if the Veteran indicates that he was treated for any of his claimed disabilities while performing ACDUTRA or inactive duty training, or if he asserts that his Reserve records may contain evidence relevant to his claims, the AOJ should undertake additional efforts to obtain any such relevant records.  

If the AOJ cannot obtain any records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given an opportunity to provide the records.


2.  The AOJ must include in the claims folder a detailed account of the efforts undertaken to obtain the Veteran's Reserve unit records, to include a listing of all sources contacted for the Veteran's records and the responses received.

Any contacted facility should be asked to respond to the request for the Veteran's Reserve records by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

3.  After the development ordered in paragraph 1 and 2 above is completed, schedule the Veteran for a VA examination in connection with his claims of service connection for GERD, a respiratory disorder, a fungal infection of the fingernails, migraines, and joint/muscle pain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should elicit from the Veteran a complete history regarding the onset of continuity of symptoms of each claimed disability, to include identification of all currently or previously painful joints and muscles.  All necessary tests and studies should be conducted, to include x-rays of any painful joints identified by the Veteran.  All opinions should be set forth in detail and explained in the context of the record.  The examiner is requested to provide the following:

A)  The examiner should be asked to state whether any claimed gastrointestinal, respiratory, skin, joint and/or muscle, and headache symptoms, either complained of by the Veteran or documented in the claims folder, are associated with a diagnosable illness.  

B)  If the examiner concludes that any of the Veteran's reported symptoms are attributable to a known clinical diagnosis, the examiner should also provide an opinion as to medical probabilities that each diagnosed disability manifested by either gastrointestinal symptoms, headaches, respiratory symptoms, muscle/joint pain, or fungal infection is etiologically related to any period of military service, to specifically include the Veteran's periods of active service from November 1980 to November 1984 or from September 20, 1990, to May 13, 1991, or to his verified period of ACDUTRA from October 1, 2001, to October 27, 2001, during which time he attended annual training in Egypt as part of Bright Star.

C)  If the examiner finds that any past or present complained-of gastrointestinal symptoms, headaches, respiratory symptoms, muscle/joint pain, or fungal infection is not due to a specific diagnosed disease entity, the examiner should opine whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

D)  The examiner must provide an opinion as to whether the Veteran's claimed disabilities, regardless of diagnosis, can be collectively linked to a medically unexplained chronic multisymptom illness. 

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the onset and continuity of all symptoms capable of lay observation.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of symptoms should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After the development ordered in paragraph 1 and 2 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for an eye disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.) 

The examiner should review the record, take a detailed history, conduct a thorough eye examination of the Veteran, identify all diagnosed eye disabilities, and provide an opinion as to the medical probabilities that any diagnosed eye disability, to specifically include his loss of visual acuity, is etiologically traceable any period of the Veteran's military service.  Detailed reasons for the examiner's conclusions should be set forth.  Specific consideration should be given to the complaints of eye problems noted in the Veteran's service treatment records in December 1981.

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for an eye disability, a respiratory disorder, GERD, a fungal infection of the fingernails, migraines, and joint/muscle pain on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


